Citation Nr: 0029809	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1975.

This appeal arises from an April 1999 rating decision in 
which the RO granted service connection for PTSD and assigned 
a 10 percent evaluation, effective November 22, 1996.  The 
veteran disagreed with the assigned evaluation.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by no more than mild 
symptoms, which minimally interfere with occupational or 
social functioning.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that the service-connected PTSD is more 
disabling than the current rating reflects.  It is asserted 
that she does not socialize with others for long periods of 
time, and has constant nightmares and sweats, unprovoked 
irritability, spatial disorientation, and panic attacks.  At 
her hearing in January 1998 she testified that she had been 
"spaced out" over the years.  Hearing Transcript (T.) at p. 
5.  She adds she takes medication and participates in 
counseling groups.  

When a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues and remains 
open, unless otherwise indicated by the veteran, as long as 
the rating schedule provides for a higher rating.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995); see also AB v. Brown, 
6 Vet. App. 35 (1993).  

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  An October 1998 VA clinical 
note indicates that the veteran received Social Security 
disability benefits.  Those reports are not of record.  While 
the Board is cognizant of the holdings in Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992), review of the record shows 
that no practical benefit would be served by a remand to 
obtain such records.  A remand is inappropriate where there 
is no possibility of any benefit flowing to the veteran.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).  In this regard, 
the Board notes that a June 1998 clinical entry and on VA 
examination in February 1999, the veteran stated that she was 
unable to work because of back and leg pain due to arthritis.  
Additionally, on numerous occasions throughout her appeal, 
the veteran stated that she had not received treatment for 
her psychiatric disability prior to 1997.  (See February 1997 
VA examination report, January 1998 T. at p. 4, Authorization 
and Consent To Release Information To the VA forms received 
in October 1998, and February 1999 VA examination report).  
VA and non-VA medical reports dated from 1986 to 1999 are of 
record.  Additionally, thorough and complete VA PTSD 
examinations were conducted in 1997 and 1999.  Given the 
medical evidence of record and the unlikelihood of the 
veteran's SSA reports shedding further light on the current 
severity of her PTSD, the Board finds that no additional 
development is warranted and the duty to assist has been 
fulfilled.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Applicable rating criteria provides a 10 percent rating is 
warranted where service-connected mental impairment causes 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

When evaluating a service-connected mental disorder, the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission shall be considered 
and the evaluation shall be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  The 
evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (1999).

After reviewing the pertinent evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to an initial rating in excess of 10 percent for 
the disability at issue.  Although the veteran complains of 
having recurrent nightmares, panic attacks, and difficulty 
with establishing and maintaining relationships, the medical 
evidence shows that since service connection has been in 
effect, her PTSD has been productive of no more than mild 
industrial and social impairment.  

The service medical records show that the veteran was 
discharged due to pregnancy, but during that time psychiatric 
findings were normal.  Private medical reports dated from 
1986 to 1996 show treatment for physical disabilities.  PTSD 
was not referenced.

On VA general medical examination in February 1997 the 
veteran was alert and oriented times three.  She was 
pleasant, cooperative and her responses were appropriate.  
The diagnosis was history of PTSD.

On examination for PTSD the veteran recalled events 
surrounding her sexual assault in service, and being released 
from service due to her pregnancy.  The veteran added after 
service she experienced the birth of her child, attended 
community college, became an active church member, and worked 
at various jobs.  She stated she had difficulty remaining 
employed because of difficulties with childcare.  She 
eventually worked at a food company for more than six years 
but took disability leave because of an orthopedic injury.  
She had not worked since 1995.  With the exception of a past 
history of episodic alcohol abuse, the veteran had no 
subjective complaints.  The examiner noted she had not seen a 
psychiatrist, counselor or therapist, had never been 
hospitalized, and had never taken psychiatric medication.  

Objective findings at that time were normal.  The veteran was 
open, friendly and personable.  She was forthcoming and 
articulate, and verbalized coherently, without pressured 
speech or any bizarre or unusual forms of speech.  She 
displayed no signs of jitteriness, nervousness, shakiness, 
hyperalertness or hyperarousal.  Signs of exaggerated startle 
reflex or sympathetic hyperarousal were not present either.  
The veteran was not angry, irritable or hostile.  Her affect 
was normal, reasonable, and of appropriate range with 
occasional smiles.  She was not tearful and displayed 
emotional control.  She described her mood as "most of the 
time I am happy."  Evidence of suicidal and homicidal 
thought or plans, psychosis, delusions, and hallucinations 
was not present.  She was not paranoid, guarded or 
suspicious.  The veteran had good contact with reality, and 
cognitively, there was no evidence of significant dementing 
illness or deterioration in her general level of intellectual 
functioning.  Memory and concentration were good too.  The 
diagnoses were Axis I alcohol abuse, episodic, and life 
circumstance problems.  The examiner found that the veteran 
did not met the criteria for PTSD.  

VA outpatient treatment reports show in April 1997 the 
veteran was referred to mental health consultation for 
depression and emotional instability.  Changes in appetite 
and sleep were noted, but suicidal ideation and weight 
changes were negative.  Clinical entries dated in July 1997 
note the veteran was oriented times three without cognitive 
impairment.  Her speech was mildly pressured and her mood was 
mildly labile.  She also was tearful when talking about her 
housing situation and financial status.  Complaints of 
nightmares and dreams about her rape in service were 
documented on consultation in February 1998.  A notation 
asserting that the disorder caused her moderate to severe 
depression and other symptoms of PTSD was recorded.  It was 
also noted that the veteran used alcohol for the past 4 
years, although she used it to cope with the trauma of her 
rape.  The medical reports also show the veteran participated 
in women's group counseling in 1998.  A clinical entry dated 
in June 1998 shows the veteran was unable to work because of 
leg and back pain, and she veteran lived with her daughter.  
She was in good contact although her mood was low.  The 
diagnosis was dysthymia.

The veteran's most recent examination report, dated in 
February 1999, notes she was last employed in 1995 because of 
arthritis and discusses her pre- and in-service sexual 
assaults.  The report shows after service the veteran 
initially stayed at home and did not work.  Later she worked 
odd jobs.  Her longest employment lasted from 1990 to 1995.  
Currently, she received counseling and took Trazodone and 
Zoloft.  She had not received in-patient psychiatric care.  
Her subjective complaints consisted of experiencing 
nightmares about her experiences as a child and military rape 
about three to four times a month; awakening with 
nightsweats; being bothered by seeing attempted rapes on 
television; difficulty with trusting men although she was 
close to her sister, friend and daughter; and difficulty 
concentrating.  The veteran denied a history of suicidal 
ideation, auditory or visual hallucination, and mania.  She 
did not describe herself as irritable and had a good 
appetite.  

On objective evaluation, the veteran was oriented to person, 
place, and time.  Her speech was not pressured.  Her thoughts 
were goal-oriented and fluent.  She was able to recall 3 of 3 
immediately, 2 or 3 after five minutes and the current and 
preceding two presidents.  She was able to perform simple and 
two-step calculations without difficulty, could spell 
"world" forwards and backwards without difficulty, and her 
affect was bright throughout the interview.  She did not 
display any kind of change whatsoever, when describing the 
alleged events either as a child or during service.  There 
was no motor change when describing the events either.  The 
veteran's abstract thinking as well as judgment were intact.  
The relevant diagnoses were Axis I:  PTSD and history of 
alcohol abuse; Axis IV:  moderate based on being unemployed; 
and Axis V:  currently 70, highest in the last year, the 
same.  The examiner explained the Global Assessment 
Functioning (GAF) score was based on the veteran's meaningful 
interactions with her family members, and her appropriate 
interaction during the evaluation, although she was not 
future goal oriented.  The veteran enjoyed life on a day-to-
day basis.  The examiner found that the veteran minimally met 
the criteria for PTSD.  He opined the veteran's disability 
had, at most, a mild impact on her social and occupational 
functioning based on described symptomatology.  

As previously noted, the evidence establishes since service 
connection has been in effect the veteran's clinical picture 
associated with PTSD more nearly approximates the criteria 
required for a 10 percent rating.  Thus, an increased rating 
is not warranted.  Even though the veteran's PTSD is 
manifested by depression, and complaints of nightmares, panic 
attacks, and difficulty establishing and maintaining 
relationships, the objective evidence recorded in 1997 shows 
that she is open, friendly, and personable.  She also 
displays no signs of nervousness, hyperalertness, 
hyperarousal, anger, irritability, or hostility.  Her memory 
and concentration are also good.  Outpatient treatment 
reports dated from 1997 to 1998 also show essentially normal 
findings, in spite of signs of depression and a mildly 
pressured speech.  Additionally, in 1999 objective findings 
remained normal.  The veteran's thoughts were goal-oriented 
and fluent.  She also had good memory without evidence of 
cognitive deficits.  She also had good relationships with her 
sister and daughter.  The GAF was 70, and the examiner found 
the disability had no more than a mild impact on her social 
and occupational functioning.  According to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition,  (1994), a GAF score of 70 
contemplates some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.   

Objective findings do not show that the veteran's disability 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  There is no competent evidence showing that the 
veteran exhibits signs of suspiciousness.  In 1997 she was 
pleasant, cooperative, and her responses were appropriate,  
She was not paranoid, guarded or suspicious.  From 1997 to 
1998 she participated in group counseling and was in good 
contact, and on recent examination in 1999 although the 
veteran noted a distrust of men, she added she was very close 
to her sister and friend and getting closer to her daughter.  
Additionally, the medical evidence does not indicate that the 
veteran experiences chronic sleep impairment or mild memory 
impairment.  From 1997 to the present, no evidence of chronic 
sleep impairment has been demonstrated, and the veteran's 
memory has remained good.  In light of the foregoing clinical 
findings, the evidence preponderates against the veteran's 
claim of entitlement to an initial rating in excess of 10 
percent.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

Because the veteran appealed the RO's determination at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found -a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  It is acknowledged that in 1998 the veteran's 
disorder caused her moderate to severe depression.  However, 
in this case, as discussed above, the evidence overall shows 
since service connection has been in effect the veteran's 
PTSD has been productive of no more than mild social and 
occupational impairment.  Again, clinical findings, by 
history and currently, are essentially normal.  Thus, the 
currently assigned 10 percent rating is proper, and the 
application of staged ratings is not warranted.

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321(b)(1) 
(1999), have been considered but finds no basis for referral 
in this regard.  There is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  The record is devoid of evidence indicating 
frequent hospitalization due to service-connected disability.  
In fact, it shows that the veteran has never received in-
patient treatment for her psychiatric disability.  
Additionally, although the evidence indicates that the 
veteran is unemployed and in receipt of Social Security 
benefits, the record establishes that the veteran's 
unemployment and disability benefits are due to unrelated 
matters.  There is no evidence demonstrating that the 
veteran's PTSD is productive of marked interference with 
employment.  Therefore, referral for an increased evaluation 
on an extra-schedular basis is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The appeal is denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
PTSD is denied.



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


